                          Case 1:19-mj-04452-UA Document 14 Filed 12/06/19 Page 1 of 2
    ......   .........
I



             l.J1iITED STATES DISTRICT COURT
             SOUTHERN DISTRICT OF NEW YORK
                                                                                                   1
                                                                                                {• '   GINA...1
                 __ !_____________________________________________________ _
                UNITED STATES OF AMERICA
                                                                                       Affidavit Requesting
                                           -   V.   -                                    Order of Continuance

                 RUDOLF LANDMAN,                                                                        19 Mag. 4452

                                                        Defendant.


             s J te of New York                                       )
             CoflltY of New York                                      ) ss.:
             Southern District of New York                            )

                         Juliana N. Murray, pursuant to Title 28, United States Code, Section 1746, hereby declares

             uhtler penalty of perjury that the following is true and correct:

                         1. I am an Assistant United States Attorney in the Office of Geoffrey S. Berman, United

             St! tes Attorney for the Southern District of New York. I submit this affirmation in support of an

             application for an order of continuance of the time within which an indictment or information

             would otherwise have to be filed, pursuant to 18 U.S.C. § 3161(h)(7)(A).
               . I
                         2. The defendant was charged in a complaint dated May 8, 2019, with violating Title 21 ,

             Uiited States Code, Sections 841 and 846. The defendant was arrested on May 7, 2019 and was

             presented before Magistrate Judge Ona T. Wang on May 8, 2019. The defendant was released on

             cdnditions .

                         3. Defense counsel and I have had discussions regarding a possible disposition of this

              case. The discussions have not been completed and we plan to continue our discussions, but do

              ndt anticipate a resolution before the deadline under the Speedy Trial Act expires on December 6,

              2CH9.
    .,                 Case 1:19-mj-04452-UA Document 14 Filed 12/06/19 Page 2 of 2
         ......   ;                                                                                      ~   -,

~




                      5. Therefore, the Government is requesting a 30-day continuance until January 6, 2020,

         to continue the foregoing discussions. On December 4, 2019, I personally heard from defense

         counsel, who specifically consented to this request.

                      6. For the reasons stated above, the ends of justice served by the granting of the requested

         continuance outweigh the best interests of the public and defendant in a speedy trial.

         Dated: New York, New York
                December 4, 2019




                                                            JWlana N. Murray
                                                            Assistant United States
                                                            (212) 637-2314




                                                               2
